—Judgment, Supreme Court, Bronx County (Ivan Warner, J., at sentence; William Holland, J., at Wade hearing), rendered on March 16, 1984, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Murphy, P. J., Sandler, Carro, Rosenberger and Wallach, JJ.